Citation Nr: 1422469	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral degenerative joint disease of the hips (claimed as right and left hip conditions and hereinafter "bilateral hip disabilities"), to include as secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1970 to November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009, January 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 1973 rating decision, the Veteran was previously denied service connection for old slip capital femoral epiphysis.  Subsequent thereto, correspondence was received from the Veteran in January and February 2009 and March 2010 requesting service connection for a bilateral hip condition.  In adjudicating this claim in the first instance, the RO styled the issues as an original claim for service connection for a left hip disorder and a claim to reopen service for a right hip disorder.  The Veteran has been diagnosed with bilateral degenerative joint disease of the hips.  The Board finds that this is a new claim of service connection as degenerative joint disease is a different disability from a slipped capital femoral epiphysis.   As such, the Board has restyled the issue on appeal to reflect that it is a new claim for service connection and not one to reopen.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's currently diagnosed bilateral hip disabilities are causally related to or permanently worsened in severity by the service-connected bilateral knee disabilities.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral degenerative joint disease of the hips as secondary to the service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for secondary service connection for the bilateral hip disabilities, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for Bilateral Hip Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has been diagnosed with bilateral degenerative joint disease of the hips.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision citing Webster's Desk Dictionary 501 (1986)).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  

As adjudicated below, as the Board is granting service connection based on secondary service connection under 38 C.F.R. § 3.310, the additional service connection theories of presumptive service connection based on continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) and direct service connection (38 C.F.R. § 3.303(d)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his current bilateral hip disabilities are associated with the service-connected bilateral knee disabilities.  This theory is derived from the Veteran's February 2009 claim, in which he stated that he had to undergo hip replacement surgery because of the extreme pain in his hip as a result of his right knee giving way.  In an April 2009 written statement, the Veteran contended that he has repeatedly fallen on his hip over the years because his right knee gives way.  In a March 2010 claim, the Veteran expanded the claim, contending that his bilateral hip disabilities were due to the service-connected disabilities.

The evidence of record demonstrates that the Veteran has current disabilities of bilateral degenerative joint disease of the hips with right total hip replacement.  See August 2010 VA examination report.  The Veteran is also in receipt of service connection for bilateral knee disabilities, specifically bilateral chondromalacia.    

In a March 2010 opinion, Dr. M.S., the Veteran's private physician, opined that the Veteran's bilateral knee disabilities had contributed to the Veteran's bilateral hip disabilities because of the many years of overcompensating for the bilateral knee disabilities.  Dr. M.S. noted that the Veteran recently underwent a total hip replacement and opined that this surgery was necessary due to overcompensating for the bilateral knee disabilities. 

An August 2010 VA examination report reflects that the VA examiner diagnosed the Veteran with bilateral degenerative joint disease of the hips with right total hip replacement and opined that the current diagnosis is less likely than not secondary to the service-connected bilateral knee disabilities.  The August 2010 VA examiner opined that the knee disabilities, on X-ray, would not, at this level, explain an effect on his ambulation causing degeneration, and noted that the Veteran's significant BMI of 39.27 could explain significant ambulatory problems.  The August 2010 VA examiner did not opine as to whether the Veteran's service-connected bilateral knee disabilities aggravated (and instead focused only on causation), the Veteran's bilateral hip disabilities.  As such, the Board accord's the VA examiner's opinion with respect to the issue of aggravation of the no probative weight.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows current bilateral hip disabilities.  The probative medical evidence of record demonstrates that the bilateral hip disabilities were proximately aggravated by the Veteran's service-connected bilateral knee disabilities; therefore, resolving 
reasonable doubt in favor of the Veteran, service-connected for bilateral degenerative joint disease of the hips as secondary to the service-connected bilateral knee disabilities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.  


ORDER

Service connection for bilateral degenerative joint disease of the hips, as secondary to the service-connected bilateral knee disabilities, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


